DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Japanese Document No 2018-122907 to Hayashi.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2001-315798 to Sakiyama and Japanese No. 2009-40430 to Shirai.
Regarding claim 1, Sakiyama discloses the claimed invention, especially an inner sheet (10) arranged between a front sheet part (3) and a rear sheet part (2) from within a header part (9) to within the storing part (Figs. 1 and 2).  However, Sakiyama does not disclose the rear sheet part (2) comprising a cut part.  Shirai teaches that it is known in the art to provide a cut part (21) on a rear sheet part (20) in an analogous packaging material.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make a cut part in the rear sheet part of the Sakiyama packaging material, as in Shirai, in order provide a starting point for unsealing the storing part.
Alternatively, regarding claim 1, Shirai teaches the claimed invention, especially an inner sheet (40) arranged between a front sheet part (10) and a rear sheet part (20).  However, Shirai does not disclose the inner sheet arranged from within the header part to within the storing part.  Sakiyama teaches that it is known in the art to arrange an inner sheet (10) between a front sheet part (3) and a rear sheet part (2) from within a header part (9) to within a storing part in an analogous  packaging material (Figs. 1 and 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange inner sheet from within the header part to within the storing part in the Shirai packaging material, as in Sakiyama, since such a modification would have involved a mere change in the size of a component; in this case the component being the height of the inner sheet in the Shirai packaging material.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 2, Shirai discloses the cut part (21) has a U-shape opening to the other end side in the one direction of the rear sheet part.  Therefore, making a cut part in the rear sheet part of the Sakiyama packaging material, as in Shirai and discussed above, meets the recitation “wherein the cut part has a U-shape opening to the other end side in the one direction of the rear sheet part”.  Moreover, Sakiyama does not disclose a cut tape arranged to extend in one direction from a position of the rear sheet part close to the cut part to within a region of the rear sheet part.  Shirai teaches that it is known in the art to arrange a cut tape (30) to extend in one direction from a position of the rear sheet part (20) close to the cut part (21) to within a region of the rear sheet part in an analogous packaging material.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a cut tape arranged to extend in the one direction from a position of the rear sheet part close to the cut part to within a region of the rear sheet part in the packaging material of Sakiyama, as in Shirai, in order facilitate opening the packaging material.
Alternatively, regarding claim 2, Shirai discloses the cut part (21) has a U-shape opening to the other end side in the one direction of the rear sheet part, the food packaging material further comprising a cut tape (30) arranged to extend in the one direction from a position of the rear sheet part close to the cut part to within a region of the rear sheet part forming the closing part.
Regarding claim 3, Sakiyama or Shirai and Sakiyama, as discussed above, each disclose the inner sheet is joined to a region of at least one of the front sheet part and the rear sheet part forming the header part.
Regarding claims 4-6, Sakiyama or Shirai and Sakiyama, as discussed above, each disclose a food package formed by packaging food with the food packaging material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734